 


 HR 1397 ENR: To authorize, direct, facilitate, and expedite the transfer of administrative jurisdiction of certain Federal land, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen
H. R. 1397 
 
AN ACT
To authorize, direct, facilitate, and expedite the transfer of administrative jurisdiction of certain Federal land, and for other purposes.
 
 
1.Interagency transfer of land along George Washington Memorial Parkway 
(a)DefinitionsIn this section: (1)MapThe term Map means the map entitled George Washington Memorial Parkway—Claude Moore Farm Proposed Boundary Adjustment, numbered 850_130815, and dated February 2016. 
(2)Research centerThe term Research Center means the Turner-Fairbank Highway Research Center of the Federal Highway Administration.  (3)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Administrative jurisdiction transfer 
(1)Transfer of jurisdiction 
(A)George Washington Memorial Parkway landAdministrative jurisdiction over the approximately 0.342 acres of Federal land under the jurisdiction of the Secretary within the boundary of the George Washington Memorial Parkway, as generally depicted as B on the Map, is transferred from the Secretary to the Secretary of Transportation.  (B)Research center landAdministration jurisdiction over the approximately 0.479 acres of Federal land within the boundary of the Research Center land under the jurisdiction of the Secretary of Transportation adjacent to the boundary of the George Washington Memorial Parkway, as generally depicted as A on the Map, is transferred from the Secretary of Transportation to the Secretary. 
(2)Use restrictionThe Secretary shall restrict the use of 0.139 acres of Federal land within the boundary of the George Washington Memorial Parkway immediately adjacent to part of the perimeter fence of the Research Center, generally depicted as C on the Map, by prohibiting the storage, construction, or installation of any item that may interfere with the access of the Research Center to the restricted land for security and maintenance purposes.  (3)Reimbursement or considerationThe transfers of administrative jurisdiction under this subsection shall not be subject to reimbursement or consideration. 
(4)Compliance with agreement 
(A)AgreementThe National Park Service and the Federal Highway Administration shall comply with all terms and conditions of the agreement entered into by the parties on September 11, 2002, regarding the transfer of administrative jurisdiction, management, and maintenance of the land described in the agreement.  (B)Access to restricted landSubject to the terms of the agreement described in subparagraph (A), the Secretary shall allow the Research Center— 
(i)to access the Federal land described in paragraph (1)(B) for purposes of transportation to and from the Research Center; and  (ii)to access the Federal land described in paragraphs (1)(B) and (2) for purposes of maintenance in accordance with National Park Service standards, including grass mowing, weed control, tree maintenance, fence maintenance, and maintenance of the visual appearance of the Federal land. 
(c)Management of transferred land 
(1)Interior landThe Federal land transferred to the Secretary under subsection (b)(1)(B) shall be— (A)included in the boundary of the George Washington Memorial Parkway; and 
(B)administered by the Secretary as part of the George Washington Memorial Parkway, subject to applicable laws (including regulations).  (2)Transportation landThe Federal land transferred to the Secretary of Transportation under subsection (b)(1)(A) shall be— 
(A)included in the boundary of the Research Center land; and  (B)removed from the boundary of the George Washington Memorial Parkway. 
(3)Restricted-use landThe Federal land that the Secretary has designated for restricted use under subsection (b)(2) shall be maintained by the Research Center.  (d)Map on fileThe Map shall be available for public inspection in the appropriate offices of the National Park Service. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
